                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

Civil Action No. 19-cv-0685-WJM-NRN

WILLIAM TEDROW,

      Plaintiff,

v.

SENTRY INSURANCE a MUTUAL COMPANY,

      Defendant.


                  ORDER DENYING PLAINTIFF’S MOTION FOR
          DETERMINATION OF ENFORCEABILITY OF CONTRACT PROVISION


      In this insurance dispute, Plaintiff William Tedrow (“Tedrow”) sues Sentry

Insurance (“Sentry”) for (1) breach of insurance contract; (2) common-law bad faith

breach of an insurance contract; and (3) unreasonable delay or denial of insurance

benefits in violation of Colorado Revised Statutes §§ 10-3-1115 and -1116. (ECF

No. 6.)

      Currently before the Court is Tedrow’s Motion for Determination of Enforceability

of Contract Provision (the “Motion”; ECF No. 17). For the reasons explained below,

Tedrow’s Motion is denied.

                      I. FACTUAL & PROCEDURAL BACKGROUND

      Tedrow was insured by Sentry under a Personal Auto Policy (“Auto Policy”; ECF

No. 17-1). (¶ 5.)1 On December 12, 2016, Tedrow was waiting to make a right turn at



      1
          All “¶” citations, without more, are to the Complaint (ECF No. 6).
an intersection when he was rear-ended by another vehicle. (¶ 6.) Tedrow sustained

injuries as a result of the collision and allegedly incurred more than $47,000 in accident

related medical expenses. (¶¶ 5, 11.) In early 2018, Tedrow was paid the policy limit of

$25,000 by the driver-at-fault’s liability carrier. (¶¶ 9–11.)

       On April 26, 2018, Tedrow tendered his underinsured (“UIM”) claim to Sentry,

seeking recovery of all damages he incurred in excess of the driver-at-fault’s $25,000

policy-limit settlement. (¶ 11.) Sentry subsequently assigned Quynh Nguyen to

evaluate and administer Tedrow’s claim. (¶ 12.)

       On May 29, 2018, Nguyen sent a letter to Tedrow’s counsel, which stated, in

relevant part, as follows:

              We have concerns as to causation based on Mr. Tedrow’s
              activities prior to and post loss. [2] We also have concerns as
              to the mechanism of injury and subsequent treatment as the
              damage to both vehicles was very minor.

              Based on our review of the information provided, we ask that
              you provide us with complete medical records and
              employment history for five years prior to the motor vehicle
              accident. . . .

              I look forward to speaking with you in greater detail about
              this claim and the information needed to finalize our
              evaluation.

(ECF No. 17-2 at 2; see also ¶ 13.) Attached to the letter was a blank medical release

       2
            According to the letter, Tedrow began receiving chiropractic treatment on December
14, 2016, which was two days after the accident. (ECF No. 17-2 at 2.) On February 8, 2017,
Tedrow had reported “great improvement,” with “[c]ervical, thoracic and lumbar range of motion
. . . within normal limits without pain and . . . minimal to no right arm pain.” (Id. (emphasis
omitted).) The letter alleges, however, that Tedrow “took a trip to San Francisco around
February 17th and reported being progressively worse following his trip.” (Id.) The letter also
appears to suggest that Tedrow may have aggravated his injuries during an excursion to
Colorado’s Western Slope in May 2017 or during a subsequent trip in June 2017. (Id.; see also
ECF No. 17-5.)

                                               2
form and an accompanying cover letter. (ECF No. 17-2 at 4–7.) In the cover letter,

Nguyen stated: “In order for us to proceed with handling this claim, we need you to

complete and return the enclosed form[]. Please fill out the form[] carefully and

completely . . . to avoid delaying this matter.” (Id. at 4.)

         On June 5, 2018, Tedrow returned the medical release form to Sentry. (ECF

No. 17-3; see also ¶ 14.) On the form, Tedrow only provided his signature and left the

rest of the document blank because he did not regularly visit medical professionals or

have a primary care doctor, and the only treatment he could recall receiving was an

appendectomy. (ECF No. 17-3 at 1–4.) Thus, Tedrow did not fill out the form so that

Sentry could “obtain medical records from whomever [Sentry] wish[ed].” (ECF No. 17-3

at 1.)

         On September 21, 2018, Nguyen sent a letter to Tedrow’s counsel, which stated,

in pertinent part, as follows:

               Based on the information provide[d], we have considered
               reasonable medical expenses of $7920. Thus, we do not
               find that there are any uncompensated losses outside of the
               $25,000 provided by the liability carrier. However, in an
               effort to resolve this matter, we will extend an offer of $1500
               as full and final settlement of the underinsured motorist
               bodily injury claim.

               If we an unsuccessful in reaching a resolution, then we
               would request an independent medical examination
               [“IME”]. . . .

               Please call me upon receipt of this letter so that we can work
               together to resolve this claim on behalf of our insured,
               William Tedrow.

(ECF No. 17-5 at 1–2; see also ¶ 15.) In addition, Nguyen requested information

concerning Tedrow’s involvement in a separate motor vehicle accident that occurred in

                                               3
April 2016. (ECF No. 17-5 at 1.)

       On October 8, 2018, Tedrow’s counsel requested further explanation from

Nguyen concerning Sentry’s evaluation of Tedrow’s medical expenses. (ECF No. 17-6;

see also ¶ 16.) On October 29, 2018, Nguyen responded by reiterating Sentry’s finding

that, based on the information provided, Tedrow had been fully compensated by the

driver-at-fault’s liability carrier. (ECF No. 17-7; see also ¶ 17.) Nguyen then stated that

Sentry believed that the parties should be able “to reach a reasonable settlem ent.”

(ECF No. 17-7 at 2.) Nguyen then offered to pay $1,500 to settle the claim, noting: “If

we are unsuccessful in reaching a resolution, then we would request an independent

medical examination.” (Id.) In addition, Nguyen renewed her request for information

concerning Tedrow’s involvement in a prior motor vehicle accident. (Id. at 1.)

       On February 5, 2019, Tedrow brought an action against Sentry in Boulder

County District Court. (ECF No. 1-1.) On March 7, 2019, Sentry removed the action to

this Court on the basis of diversity jurisdiction, see 28 U.S.C. § 1332(a). (ECF No. 1.)

       On April 3, 2019, Sentry requested that Tedrow attend an IME scheduled for

April 22 with Dr. Tashof Bernton. (ECF No. 17 at 4; ECF No. 18 at 4, ¶ 19.) T he basis

for the request was a provision in the Auto Policy, that states, in relevant part:

              Any person claiming any coverage under this policy must:

              (1) Cooperate and assist us in any matter regarding a claim
              or lawsuit. . . .

              (3) Submit to physical exams at our expense by doctors we
              select. This must be as often as we reasonably require. . . .

              Failure to perform or comply with any of these duties may
              result in the refusal of coverage, protection or a reduced loss
              payment.

                                             4
(ECF No. 17-1 at 3 (emphasis omitted).)

       On April 5, 2019, Sentry informed Tedrow that Dr. Bernton was no longer

available on April 22, and that the medical examination needed to be postponed until

May 6. (ECF No. 17 at 4; see also ECF No. 17-8 at 2.) On April 10, 2019, Tedrow’s

counsel sent an e-mail to Sentry’s counsel, objecting to the medical examination. (ECF

No. 17-8 at 1; see also ECF No. 17 at 4.) In the e-mail, Tedrow’s counsel stated that

Sentry had already denied Tedrow’s UIM claim on two different occasions without the

benefit of an IME.3 (ECF No. 17-8 at 1.) Tedrow’s counsel then discussed how

Colorado case law “stand[s] for the proposition that a UIM carrier . . . cannot come back

later and force its insured to participate in a[n] [I]ME when coverage has already been

denied.” (Id.) Tedrow’s counsel then warned: “If you persist in your request that

Mr. Tedrow submit to an exam, we would like the judge to determine whether such an

exam will be permitted.” (Id.)

       On April 15, 2019, Sentry’s counsel sent a letter to Tedrow’s counsel, which

stated, in pertinent part, as follows:

              Sentry has not denied your client’s claim; Sentry has a
              disagreement with you over its value. . . . This is not a
              request for a Rule 35 examination. It is a demand under the
              contract for your client to attend an IME. He is obligated by
              the terms of this contract to cooperate and attend. T his is
              not a request that must await a judge’s approval.

(ECF No. 17-9 at 1.) On April 24, 2019, Tedrow filed the instant Motion, requesting the

Court to enter an order prohibiting Sentry from requiring Tedrow to undergo an IME.


       3
         According to Tedrow, Sentry denied his UIM claim on September 21 and again on
October 29, 2018 when Nguyen offered to settle his claim for $1,500. (ECF No. 17-8 at 1; see
also ECF Nos. 17-5 & 17-7.)

                                              5
(ECF No. 17; see also id. at 6.) Sentry filed a response to the Motion (“Response”;

ECF No. 18), to which Tedrow replied (“Reply”; ECF No. 19).

                                      II. ANALYSIS

A.     The Motion

       In his Motion, Tedrow contends that the “purpose” of Colorado Revised Statute

§ 10-4-609 “is to ensure that a person injured by an uninsured motorist is compensated

to the same extent as one injured by a motorist who is insured.” (ECF No. 17 at 4.)

Tedrow then argues that an “insurance policy that attempts to dilute, limit, or condition

statutorily mandated coverage is void and invalid as against public policy,” and that

where “there is a conflict between an insurance policy and a statute, the statute

controls.” (Id. at 5.) Tedrow then claims that Sentry’s attempt “to enforce a contractual

provision allowing it unlimited examinations of a claimant even after denying his claim

. . . not only violates Colorado law, but also attempts to condition statutorily mandated

coverage required by C.R.S. § 10-4-609, and as such is invalid.” (ECF No. 17 at 5.)

       In its Response, Sentry asserts that Tedrow’s argument that the IME provision is

against public policy is unpersuasive because Tedrow “fails to provide any explanation

as to how th[e] provision dilutes, limits or conditions statutorily mandated coverage.”

(ECF No. 18 at 5.) In support, Sentry discusses how “this same provision has been

held valid and enforceable in Colorado.” (Id. (citing Jensen v. Am. Family Mut. Ins. Co.,

683 P.2d 1212 (Colo. App. 1984); Hansen v. State Farm Mut. Auto. Ins. Co., 936 P.2d

584 (Colo. App. 1996), rev’d on other grounds, 957 P.2d 1380 (Colo. 1998)).)

       In his Reply, Tedrow does not provide any explanation as to how the IME



                                             6
provision dilutes, limits or conditions statutorily mandated coverage. (See ECF No. 19.)

Indeed, Tedrow does not make any argument in his Reply regarding how the IME

provision is against public policy, and likely for good reason, as the only case law

before the Court supports the proposition that the provision is valid and enforceable in

Colorado.

       Tedrow also appears to argue that Sentry should be prohibited from requiring

him to undergo an IME because Sentry had already denied his UIM claim on two

different occasions without the benefit of an IME. (ECF No. 17 at 1–2, 5–6; see also

ECF No. 17-8 at 1.) In support, Tedrow discusses how “an insurer’s decision to deny

benefits to its insured must be evaluated based on the information before the insurer at

the time of the decision.” (ECF No. 17 at 5 (quoting State Farm Mut. Auto. Ins. Co. v.

Reyher, 266 P.3d 383, 390 (Colo. 2011)).) Thus, Tedrow argues that Sentry should be

prohibited from requiring him to undergo an IME because Sentry “is not entitled to

create new evidence in order to try to support its earlier coverage decision,” i.e., its

alleged earlier decision to deny Tedrow’s claim on two separate instances. (ECF

No. 17 at 5 (quoting Schultz v. GEICO Cas. Co., 429 P.3d 844, 849 (Colo. 2018)).)

       Central to Tedrow’s arguments, and the applicability of Reyher and Schultz, is

the finding that Sentry had denied Tedrow’s UIM claim before it had requested him to

undergo an IME. The record before the Court, however, firmly supports the finding that

Sentry had not denied Tedrow’s UIM claim when it requested him to submit to an IME.

(See ECF Nos. 17-5, 17–7, 17-9.) The Court is aware that an insurance company

could craftily tailor its correspondence with an insured to tacitly deny coverage without



                                              7
expressly doing so. But in reviewing the correspondence between Sentry and Tedrow,

the Court finds that the parties appeared to be in genuine negotiations, and that Sentry

did not—implicitly or explicitly—deny Tedrow coverage. For these reasons, the Court

will deny Tedrow’s Motion.

B.     Sentry’s Request for an Order

       In its Response, Sentry requests that the Court enter an Order declaring that

Sentry has a right to request a physical exam of Tedrow pursuant to the terms and

conditions of the Auto Policy. (ECF No. 18 at 7.) Sentry’s request, however, violates

this District’s Local Rules and the undersigned’s Revised Practice Standards. See

D.C.COLO.LCivR 7.1(d) (“A motion shall not be included in a response or reply to the

original motion. A motion shall be filed as a separate document.”); WJM Revised

Practice Standard III.B (“All requests for the Court to take any action, make any type of

ruling, or provide any type of relief must be contained in a separate, written motion. A

request of this nature contained within a brief, . . . or other written filing does not fulfill

this Practice Standard.” (emphasis in original)).

       Because Sentry’s request was made in its Response and not in a separate

motion, the Court will deny the request. (See ECF No. 18 at 7.) Nonetheless, the Court

advises Tedrow that this Court’s ruling in this Order is now law of the case, and Tedrow

is expected to conduct himself in manner consistent with this Order.

                                      III. CONCLUSION

       For the reasons set forth above, Plaintiff William Tedrow’s Motion for

Determination of Enforceability of Contract Provision (ECF No. 17) is DENIED.



                                                8
Dated this 3rd day of October, 2019.

                                           BY THE COURT:



                                           _______________________
                                           William J. Martínez
                                           United States District Judge




                                       9
